                Case 1:15-cv-12939-LTS Document 1253 Filed 03/29/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
METROPOLITAN PROPERTY AND            )
CASUALTY INSURANCE COMPANY, )
and THE COMMERCE INSURANCE           )
COMPANY,                             )
                                    )
       Plaintiffs,                  )
                                    )
       v.                           )
                                    )
SAVIN HILL FAMILY CHIROPRACTIC, )
INC., LOGAN CHIROPRACTIC, INC.,      ) CIVIL ACTION NO.: 1:15-CV-12939-LTS
LAW OFFICES OF JEFFREY S.           )
GLASSMAN, LLC, METRO COACH,         )
INC., JEFFREY S. GLASSMAN, ESQ.,     )
BRANDY SOTO, HEGER ASENJO,          )
KENNETH RAMOS, TONY RAMOS,          )
WILLIAM HERNANDEZ, RICHARD          )
MCGOVERN, D.C., MARSELLA            )
IMONTI, D.C., ALLISON ROBIN, D.C., )
CHARLES RONCHETTI, D.C., TARA       )
O'DESKY, D.C., ARISMENDY RAMOS, )
MAXIMO SOTO, APRIL STEWART,         )
TANISHA RAMOS, and KARLA            )
MENDOZA,                            )
                                    )
       Defendants.                  )
____________________________________)

    AUTO INJURY SOLUTIONS, INC.’S MEMORANDUM OF LAW IN OPPOSITION
     TO MOTION BY LAW OFFICES OF JEFFREY S. GLASSMAN TO ENFORCE
         SUBPOENA DUCES TECUM ON AUTO INJURY SOLUTIONS, INC.

               Non-party respondent Auto Injury Solutions, Inc. (“AIS”) received a subpoena duces

tecum from movant the Law Offices of Jeffrey S. Glassman (“Movant”). AIS has already begun

gathering documents—amounting to thousands of pages thus far—and has informed Movant that

it intends to respond to the subpoena, subject to Rule 45’s protections from undue burdens placed

on non-parties. Because AIS is complying with Movant’s subpoena, producing documents in the




{H0094215.1}                                          1
               Case 1:15-cv-12939-LTS Document 1253 Filed 03/29/19 Page 2 of 5



coming weeks, and willing to confer in good faith with Movant’s counsel regarding its document

production going forward, Movant’s motion should be denied as moot.

I.             BACKGROUND

               Movant served AIS with a subpoena duces tecum seeking production of documents. See

No. 19-mc-114 (ALC), ECF No. 2-3 (the “Subpoena). GLO filed the instant motion to compel

(the “Motion”) on Monday, March 11, 2019, in the United States District Court for the Southern

District of New York. No. 19-mc-114 (ALC), ECF. No. 1. On March 22, 2019, the District

Court for the Southern District of New York ordered the Motion transferred to this Court

pursuant to Rule 45(f). No. 19-mc-114 (ALC), ECF No. 7.

               On March 21, 2019, AIS’s counsel wrote to GLO’s that AIS was in the process of

“search[ing] for and identify[ing] the records you seek.” See March 21, 2019 Email fr. A.

Schrag to P. Duffy (Ex. 1 hereto). AIS noted a large volume of potentially responsive

documents but “re-iterated [AIS’s] intention to produce all non-privileged, non-work product

documents responsive to the [S]ubpoena to the extent it can do so without undue burden in

violation of FRCP 45(d).” Id. AIS provided an estimate of timing, including that AIS’s counsel

would begin to receive documents from AIS by March 29, 2019 and would “begin producing

them to you promptly thereafter on a rolling basis.” Id. On that basis, AIS noted that “it seems

prudent for the parties to resolve the motion to compel by agreement to avoid unnecessarily

burdening the Court with a matter that will soon be resolved by agreement,” and suggested

continuing the Motion until May 1, which would allow AIS to complete its production and

Movant to review it. Id. Because Movant’s counsel never responded to that offer, AIS submits

this opposition to the Motion to preserve its rights and inform the Court of its ongoing efforts to

comply with the Subpoena.




{H0094215.1}                                         2
                Case 1:15-cv-12939-LTS Document 1253 Filed 03/29/19 Page 3 of 5



II.            ARGUMENT

               AIS is complying with the Subpoena. Subject to Rule 45’s protection for non-parties,

AIS’s stated commitment to “produce all non-privileged, non-work product documents

responsive to the [S]ubpoena to the extent it can do so without undue burden” holds firm. See

Ex. 1. AIS has not objected to the Subpoena, and is going to produce its responsive, non-

privileged, non-work product documents in response to it.

               In fact, AIS is already in the process of doing so. AIS performs medical bill review

services for plaintiff The Commerce Insurance Company (“Commerce”), and in connection to

that work, appears to have maintained a substantial number of records responsive to the

Subpoena. AIS has already collected potentially responsive documents regarding nearly eight

hundred individuals insured by Commerce, amounting to thousands of pages, which were

delivered to AIS’s counsel yesterday. AIS’s counsel is now reviewing them for privilege and

confidentiality. Following that review, and a short (approximately 48-hour) processing time for

the application of Bates and confidentiality labels, AIS will produce non-privileged, non-work

product documents responsive to the Subpoena on a rolling basis, beginning next week. The

Motion is thus moot. See Financial Guaranty Ins. Co. v. Putnam Advisory Co., LLC, 314 F.R.D.

85, 88 (S.D.N.Y. 2016) (“Where the party responding to the motion agrees to provide the

discovery requested, a motion to compel becomes moot.”). For that reason, the Motion should

be denied without prejudice, to allow Movant to review AIS’s upcoming document production

and renew the Motion only if necessary.

               AIS’s has made its compliance with the Subpoena clear to Movant. See Ex. 1 (stating

that AIS intends “to produce all non-privileged, non-work product documents responsive

to the [S]ubpoena to the extent it can do so without undue burden in violation of FRCP 45(d)”).




{H0094215.1}                                           3
                Case 1:15-cv-12939-LTS Document 1253 Filed 03/29/19 Page 4 of 5



Although Movant has not agreed to continue this Motion or otherwise resolve it by agreement,

the Court may deny the Motion without prejudice, and without impinging on any of Movant’s

rights. Ferring Pharmaceuticals Inc. v. Braintree Laboratories, Inc., 168 F. Supp. 3d 355, 362

(D. Mass. 2016) (denial without prejudice “did not bar [movant] from renewing the motion at a

later stage”). Indeed, denial without prejudice would preserve judicial resources, and encourage

Movant to clarify any purported shortcomings in AIS’s production after AIS has actually

produced documents—which AIS is going to do—rather than before. Cf. L.R. 7.1(a)(2) (“No

motion shall be filed unless counsel certify that they have conferred and have attempted in good

faith to resolve or narrow the issue.”); A.J. Amer Agency, Inc. v. Astonish Results, LLC, 2013 WL

9663951 (D. R.I. 2013) (ordering parties to meet and confer in good faith to define scope of

discovery dispute rather than ruling on merits of motion to compel discovery).

III.           CONCLUSION

               For the foregoing reasons, AIS respectfully requests that the Court deny GLO’s Motion

to Compel without prejudice, and issue an appropriate order requiring AIS and Movant to meet

and confer in good faith regarding any future disputes over the scope of AIS’s response to the

Subpoena, and requests such further relief as the Court deems appropriate.




{H0094215.1}                                          4
               Case 1:15-cv-12939-LTS Document 1253 Filed 03/29/19 Page 5 of 5



                                             Respectfully Submitted,

                                             AUTO INJURY SOLUTIONS, INC.,

                                             By Its Attorney,

                                             /s/ Michael S. Batson

                                             Michael S. Batson, BBO No. 648151
                                             mbatson@hermesnetburn.com
                                             Matthew F. Renna, BBO No. 691589
                                             mrenna@hermesnetburn.com
                                             HERMES, NETBURN, O’CONNOR
                                             & SPEARING, P.C.
                                             265 Franklin Street, Seventh Floor
                                             Boston, MA 02110
                                             Tel: (617) 728-0050
Dated: March 29, 2019




                                 CERTIFICATE OF SERVICE

        Pursuant to Local Rules 5.2(b)(2) and 5.4 of the Local Rules of the United States District
Court for the District of Massachusetts, I hereby certify that this document, filed through the
ECF system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing and that paper copies will be sent by first-class mail to those indicated as
non-registered participants, if any, on March 29, 2019.




                                             /s/ Michael S. Batson
                                             ______________________________
                                             Michael S. Batson




{H0094215.1}                                    5
